
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.1


Execution Version


LIBERTY MEDIA CORPORATION
12300 Liberty Boulevard
Englewood, Colorado 80112


November 12, 2003

UnitedGlobalCom, Inc.
4643 South Ulster Street
Suite 1300
Denver, Colorado 80237

Ladies and Gentlemen:

        On October 6, 2003, UnitedGlobalCom, Inc., a Delaware corporation
("UGC"), published notice that it and one of its wholly-owned subsidiaries had
commenced an offer to acquire all the outstanding shares of Common Stock, par
value $0.01 per share ("UGCE Common Stock"), of UGC Europe, Inc., a Delaware
corporation ("UGCE"), not already owned by UGC or its subsidiaries in exchange
for shares of the Class A Common Stock, par value $0.01 per share ("UGC Class A
Stock"), of UGC, on the specified terms and conditions. On November 12, 2003,
the board of directors of UGC resolved to amend such offer for the outstanding
UGCE Common Stock to raise the exchange ratio in such offer to 10.3:1 and to
make it a nonwaivable condition that UGC receive tenders of a sufficient number
of shares of UGCE Common Stock so that, after consummation of the offer, UGC and
its subsidiaries shall own at least 90% of the total number of shares of UGCE
Common Stock, on a fully-diluted basis (as so amended, the "Exchange Offer").
Following the Exchange Offer, if it is successful, a subsidiary of UGC and UGCE
will effect a short-form merger (the "Merger") pursuant to which any and all
remaining stockholders of UGCE will receive the same number of shares of UGC
Class A Stock received by holders of shares UGCE Common Stock tendering such
shares in the Exchange Offer.

        Pursuant to Section 7B of the Standstill Agreement, dated January 30,
2002 (the "Standstill Agreement"), among UGC, Liberty Media Corporation, a
Delaware corporation ("Liberty Media"), Liberty Global, Inc., a Delaware
corporation ("Liberty Global"), and Liberty UCOMA, LLC, a Delaware limited
liability company ("Liberty UCOMA"), Liberty Media, Liberty Global, Liberty
UCOMA and BCI International Investments, LLC, a Delaware limited liability
company controlled by Liberty (collectively, the "Liberty Parties"), are
entitled to certain preemptive rights with respect to the issuance of UGC
Class A Stock in the Exchange Offer and Merger. The purpose of this letter is to
set forth certain agreements among the parties hereto relating to such
preemptive rights. It is a condition to the board of directors' authorization of
the Exchange Offer that UGC obtain the agreement of the Liberty Parties to the
amendments to and partial waivers of the terms of the Standstill Agreement
contained herein. Capitalized terms used, but not defined, herein shall have the
respective meanings ascribed thereto in the Standstill Agreement, as amended
hereby.

        1.     Partial Waiver of Preemptive Rights; Exercise of Rights; Purchase
Price. Conditioned upon compliance with the terms of this letter and conditioned
upon the Exchange Offer being consummated on the terms described in the first
paragraph hereof and otherwise as set forth in the public filings of UGC related
to such Exchange Offer on the date hereof, the parties hereby agree as follows:

        (a)   The Liberty Parties hereby waive the delivery of an Issuance
Notice prior to the issuance of shares of UGC Class A Stock upon consummation of
the Exchange Offer and Merger. In lieu

1

--------------------------------------------------------------------------------

of such Issuance Notice, UGC shall deliver the Modified Issuance Notice (as
defined below) as specified in this letter.

        (b)   In connection with the Exchange Offer and Merger, the Liberty
Parties may, but will not be required to, exercise their preemptive rights set
forth in Section 7B of the Standstill Agreement to purchase at the per share
Purchase Price (as defined below) up to an aggregate number of shares of UGC
Class A Stock (the "Preemption Shares") equal to the greater of (i) such number
of shares of UGC Class A Stock sufficient to permit the Liberty Parties to hold
a number of Liberty Party Equity Securities equal to 55% of the total number of
shares of outstanding Common Stock immediately following such issuance of shares
of UGC Class A Stock upon consummation of the Exchange Offer and Merger,
assuming for purposes of calculating such percentage that the transactions
contemplated by the Share Exchange Agreement, dated August 18, 2003, among
Liberty Media and certain stockholders of UGC have been consummated and that all
Rights, if any, constituting Class A Securities held by the Liberty Parties or
to be issued, granted or sold in the Exchange Offer or Merger have been duly
converted, exchanged or exercised in full (whether or not then convertible,
exchangeable or exercisable) and (ii) the lesser of (x) such number of shares of
UGC Class A Stock equal to the quotient of (1) the sum of the aggregate
principal amount of the LBTW Loans (as defined below) plus all accrued but
unpaid interest thereon to and including the date of the consummation of the
preemptive purchase divided by (2) the per share Purchase Price of the UGC
Class A Stock and (y) such number of shares of UGC Class A Stock sufficient to
permit the Liberty Parties to hold a number of Liberty Party Equity Securities
equal to 60% of the total number of shares of outstanding Common Stock
immediately following such issuance of shares of UGC Class A Stock upon
consummation of the Exchange Offer and Merger, assuming for purposes of
calculating such percentage that the transactions contemplated by the Share
Exchange Agreement, dated August 18, 2003, among Liberty Media and certain
stockholders of UGC have been consummated and that all Rights, if any,
constituting Class A Securities held by the Liberty Parties or to be issued,
granted or sold in the Exchange Offer or Merger have been duly converted,
exchanged or exercised in full (whether or not then convertible, exchangeable or
exercisable). The Liberty Parties hereby waive their preemptive right to acquire
any shares of UGC Class A Stock in connection with the Exchange Offer and Merger
in excess of the number of Preemption Shares determined in accordance with the
preceding sentence. For purposes of this letter, "LBTW Loans" means the
following promissory notes executed by UGCH Finance, Inc., a Delaware
corporation, as borrower, in favor of LBTW I, Inc., a Colorado corporation, as
lender: (1) Note dated January 30, 2002, in the principal amount of
$17,270,536.90, (2) Note dated January 31, 2002, in the principal amount of
$2,082,000, (3) Note dated February 1, 2002, in the principal amount of
$6,696,000, (4) Note dated February 4, 2002, in the principal amount of
$34,759,200, (5) Note dated February 5, 2002, in the principal amount of
$36,417,600, and (6) Note dated February 28, 2002, in the principal amount of
$5,502,519.61.

        (c)   For purposes hereof, the term "Purchase Price" means the quotient
of (i) the arithmetic average of the volume weighted average prices for a share
of UGCE Common Stock on the principal United States securities exchange or The
Nasdaq Stock Market on which UGCE Common Stock trades, as reported by Bloomberg,
L.P., for each of the three consecutive full Trading Days ending on and
including the last full Trading Day immediately prior to publication of notice
of the acceptance of shares of UGCE Common Stock for exchange in the Exchange
Offer divided by (ii) 10.3, subject to appropriate and equitable adjustment for
any stock splits, reverse splits, stock dividends or similar events after the
date of this letter affecting the UGC Class A Stock or the UGCE Common Stock.
For purposes of this letter, "Trading Day" means, with respect to any security,
a day on which the principal United States securities exchange on which such
security is listed or admitted to trading, or The Nasdaq Stock Market if such
security is not listed or admitted to trading on any such securities exchange,
as applicable, is open for the transaction of business (unless such trading
shall have been suspended for the entire day). The aggregate

2

--------------------------------------------------------------------------------




Purchase Price for the Preemption Shares will be paid (x) first, by the
surrender of all or the applicable portion of the LBTW Loans and (y) second, to
the extent that the surrender of all of such LBTW Loans is insufficient to pay
the aggregate Purchase Price for the full exercise of the Liberty Parties'
preemptive rights, as modified hereby, cash. The value of the LBTW Loans so
surrendered shall be equal to the sum of the aggregate principal amount of the
LBTW Loans, or portion thereof, surrendered plus all accrued but unpaid interest
thereon as of the date of the consummation of the preemptive purchase.

        (d)   Notwithstanding any of the notice provisions set forth in
Section 7B of the Standstill Agreement, within two Trading Days following the
publication of notice of the acceptance of shares of UGCE Common Stock for
exchange in the Exchange Offer, UGC shall give notice to the Liberty Parties
notifying them of such fact and specifying the number of shares of UGC Class A
Stock to be issued in the Exchange Offer and Merger, the Purchase Price and a
calculation of the number of shares of UGC Class A Stock Liberty is entitled to
purchase pursuant to its preemptive rights under the Standstill Agreement as
modified by this Paragraph 1 and of the Purchase Price (the "Modified Issuance
Notice"). Any Liberty Party may exercise its rights to purchase all or any of
the Preemption Shares by giving written notice (a "Modified Preemption Notice")
to that effect to United within ten Trading Days following such date that the
Liberty Parties receive the Modified Issuance Notice. Failure to deliver a
Preemption Notice within such period will constitute a waiver of the preemption
rights granted by Section 7B of the Standstill Agreement, as partially waived
and modified by this letter, as to the issuance of Class A Securities in the
Exchange Offer. The closing of the purchase by the Liberty Parties of the
Preemption Shares will be held at Liberty's executive offices at, unless the
Liberty Parties specify an earlier time in a notice given to United, 10:00 a.m.
local time on the later of the date of the closing of the Merger or ten Trading
Days following the date of the Modified Preemption Notice.

        2.     Amendment of Preemptive Rights. In consideration of the Liberty
Parties' agreement to waive in part and amend their preemptive rights under
Section 7B of the Standstill Agreement with respect to the Exchange Offer and
Merger, UGC hereby agrees that, notwithstanding anything set forth in the
Standstill Agreement, the Liberty Parties' preemptive rights under Section 7B of
the Standstill Agreement (and the related definitions in Section 1 of the
Standstill Agreement) shall survive the termination of the Standstill Agreement,
provided that from and after the date the Standstill Agreement otherwise
terminates, Sections 1 and 7B of the Standstill Agreement will be amended as
follows:

        (a)   The following definition shall be added to Section 1 thereof:

"Trading Day. With respect to any security, means a day on which the principal
United States securities exchange on which such security is listed or admitted
to trading, or The Nasdaq Stock Market if such security is not listed or
admitted to trading on any such securities exchange, as applicable, is open for
the transaction of business (unless such trading shall have been suspended for
the entire day)."

        (b)   Clause (a) of Section 7B shall be amended to read in its entirety
as follows:

        "(i) If United at any time issues, grants or sells any Class A
Securities, the Liberty Parties shall have the right, subject to applicable
legal requirements (which United will use its best commercially reasonable
efforts to cause to be satisfied or waived), but not the obligation, to acquire
from United a portion of such Class A Securities up to an amount sufficient to
permit the Liberty Parties to hold a number of Liberty Party Equity Securities
equal to the lesser of (x) 55% of the total outstanding Common Stock and (y) the
percentage of the total outstanding Common Stock represented by the Liberty
Parties' Equity Securities immediately prior to the issuance of such Class A
Securities, assuming for purposes of calculating such percentages that all
Rights, if any, constituting Class A Securities held by the Liberty Parties

3

--------------------------------------------------------------------------------

or to be issued, granted or sold in such transaction have been duly converted,
exchanged or exercised in full (whether or not then convertible, exchangeable or
exercisable).

        (ii)   If United issues, grants or sells any Class A Securities, or
desires to issue, grant or sell any Class A Securities, it will give written
notice (an "Issuance Notice") thereof to the Liberty Parties within the time
periods noted below stating the number of Class A Securities issued, granted or
sold, or proposed to be issued, granted or sold, as applicable; the date such
Class A Securities were or are proposed to be issued, granted or sold; the total
per share consideration received or proposed to be received by United upon
issue, grant or sale of such Class A Securities; any other material terms of the
transaction; and, if applicable, the arithmetic average of the volume weighted
average prices for a share of Class A Stock on the principal United States
securities exchange or The Nasdaq Stock Market (an "Exchange") on which Class A
Stock trades, as reported by Bloomberg, L.P., for each of the five consecutive
full Trading Days immediately prior to the date of the first public announcement
of the transaction, including the terms thereof, in which such Class A
Securities are proposed to be issued, granted or sold and each of the five
consecutive full Trading Days beginning on and including the date of such
announcement (if such date is a Trading Day, otherwise beginning on and
including the next following full Trading Day) (the "Applicable VWAP").

        (iii)  The Issuance Notice shall be given by United (x) if the Class A
Securities are issued, granted or sold in whole or in part for consideration
other than cash at a time when the Class A Stock is listed or admitted for
trading on an Exchange ("Publicly Traded"), two Business Days following such
issue, grant or sale, (y) if the Class A Securities are issued, granted or sold
for consideration consisting wholly of cash at a time when the Class A Stock is
Publicly Traded, not less than five Trading Days prior to the date that such
issuance, grant or sale is consummated and (z) if the Class A Securities are
issued, granted or sold at a time when the Class A Stock is not Publicly Traded,
no more than 60 days nor less than 20 days prior to the date such issuance,
grant or sale is consummated.

        (iv)  Any Liberty Party may exercise its rights under this Section 7B by
giving written notice (a "Preemption Notice") to that effect to United within
the time periods noted below, which notice shall specify the maximum number of
Class A Securities that such Liberty Party elects to purchase. To be effective,
the Preemption Notice shall be given by a Liberty Party (x) if the Class A
Securities are issued, granted or sold in whole or in part for consideration
other than cash at a time when the Class A Stock is Publicly Traded, within five
Business Days following such date that the Liberty Parties receive the
applicable Issuance Notice, (y) if the Class A Securities are issued, granted or
sold for consideration consisting wholly of cash at a time when the Class A
Stock is Publicly Traded, at any time prior to the date that such issuance,
grant or sale is consummated, provided that if the applicable Issuance Notice
was received by the Liberty Parties less than five Trading Days prior to such
issuance, grant or sale, then within five Trading Days following the date the
Liberty Parties receive the applicable Issuance Notice, and (z) if the Class A
Securities are issued, granted or sold at a time when the Class A Stock is not
Publicly Traded, at any time prior to the date that such issuance, grant or sale
is consummated, provided that if the applicable Issuance Notice was received by
the Liberty Parties less than 20 days prior to such issuance, then within
20 days following such date that the Liberty Parties receive the applicable
Issuance Notice. Failure to deliver a Preemption Notice within the applicable
period noted above will constitute a waiver of the rights granted by this
Section 7B as to the particular issuance of Class A Securities specified in the
Issuance Notice."

        (c)   Clause (b) of Section 7B shall be amended (i) to replace
clause (ii) thereof in its entirety and (ii) to add a new clause (iii), each as
follows:

        "(ii) in the case of a proposed issuance, grant or sale of Class A
Securities consisting of Class A Stock in whole or in part for consideration
other than cash, if the Class A Stock is Publicly Traded, the consideration per
share will be the Applicable VWAP, and (iii) in all other cases, the
consideration per share will be the amount of cash and the fair market value of
the other consideration per share to be received by United."

        3.     Intended Beneficiaries. Each of the Liberty Parties is an
intended beneficiary of this letter.

4

--------------------------------------------------------------------------------

    LIBERTY MEDIA CORPORATION
(on behalf of each of the Liberty Parties)
 
 
By:
/s/ ELIZABETH M. MARKOWSKI

--------------------------------------------------------------------------------

    Name:    Elizabeth M. Markowski
Title:    Senior Vice President

Accepted and agreed:  
UNITEDGLOBALCOM, INC.
 
By:
/s/ MICHAEL T. FRIES

--------------------------------------------------------------------------------


  Name:    Michael T. Fries
Title:    President  
cc:
UnitedGlobalCom, Inc., General Counsel
Holme Roberts & Owen LLP, W. Dean Salter

5

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



LIBERTY MEDIA CORPORATION 12300 Liberty Boulevard Englewood, Colorado 80112
